Appeal by defendant from an amended judgment of the County Court, Suffolk County (Weissman, J.), rendered April 14, 1982, adjudging him to be in violation of probation, upon his plea of guilty, and imposing sentence.
Amended judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Gibbons, Weinstein and Lawrence, JJ., concur.